UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 16-6906


BERNARD RAY RICHARDSON,

                    Plaintiff - Appellant,

             v.

DOCTOR DULANES; N. STANFORD, Head Nurse W.R.S.P.; LESLIE J.
FLEMING, Warden W.R.S.P.; B. R. RAVIZEE, Grievance Coordinator W.R.S.P.;
R. H. BIVENS, Grievance Coordinator Western Regional Administrator Office; C.
L. PARR, Grievance Coordinator Western Regional Administrator Office; NURSE
BLEDSOE, W.R.S.P.; H. C. RAY, Virginia Department of Corrections Director of
Health Services; NAME UNKNOWN, Va D.O.C. Director of Health Services,

                    Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. James C. Cacheris, Senior District Judge. (1:16-cv-00356-JCC-TCB)


Submitted: May 18, 2017                                           Decided: June 1, 2017


Before DUNCAN and FLOYD, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Bernard Ray Richardson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Bernard Ray Richardson appeals from the district court’s orders denying his request

to proceed without prepayment of the filing fee and denying his motion for reconsideration.

The district court found that Richardson did not make a sufficient showing that he was

under imminent danger of serious physical injury and dismissed his 42 U.S.C. § 1983

(2012) complaint without prejudice pursuant to 28 U.S.C. § 1915(g) (2012). We have

reviewed the record, including the dismissal orders identified as qualifying strikes pursuant

to § 1915(g), and find no reversible error. Accordingly, while we grant leave to proceed

on appeal in forma pauperis, we affirm for the reasons stated by the district court.

Richardson v. Dulanes, No. 1:16-cv-00356-JCC-TCB (E.D. Va. Apr. 12, 2016 & June 1,

2016). We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                                AFFIRMED




                                             2